RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRYAN D. SCHRODER
United States Attorney, District of Alaska

Attorneys for the United States of America

                                     IN THE UNITED STATES DISTRICT COURT

                                                 FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,           )
                                    )
        Petitioner,                 )
                                    )
        v.                          )
                                    )
GLENN E. LOCKWOOD,                  )
                                    )
        Respondent.                 )                            Case No.
____________________________________)

   UNITED STATES' PETITION FOR JUDICIAL APPROVAL OF LEVY UPON
                       PRINCIPAL RESIDENCE

            The United States, by and through its undersigned counsel, petitions this Court for

an order approving an administrative levy by the Internal Revenue Service (“IRS”) upon


United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             1              U.S. DEPARTMENT OF JUSTICE
                                                                            Tax Division, Western Region
Principal Residence                                                         P.O. Box 683
Case No.
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 1 of 8
a principal residence. In support of this Petition, the United States submits the

accompanying Declaration of Revenue Officer Terence Johnson and asserts as follows:

            1.           This proceeding is brought, and the Court’s jurisdiction arises, pursuant to

28 U.S.C. §§ 1331 and 1340 and 26 U.S.C. §§ 6334(e)(1) and 7402(a).

            2.           Venue is proper in the District of Alaska under 28 U.S.C. §§ 1391(b) and

1396.

            3.           Section 6334 of the Internal Revenue Code, as is pertinent here, exempts

from administrative levy by the IRS property the taxpayer uses as a principal residence

(within the meaning of 26 U.S.C. § 121) unless the levy is to satisfy a liability that

exceeds $5,000 and is approved in writing by a United States District Judge or Magistrate

Judge. See 26 U.S.C. §§ 6334(a)(13)(B) and 6334(e)(1); 26 C.F.R. § 301.6334-1(a)(13)

and (d).

            4.           To obtain approval from the Court, the United States must demonstrate

that:

                         a.           the liability is owed;

                         b.           the requirements of any applicable law or administrative procedure

                                      relevant to the levy have been met; and

                         c.           no reasonable alternative for the collection of the taxpayer’s debt

                                      exists.

26 C.F.R. § 301.6334-1. In re Lawrence, 2004 U.S. Dist. LEXIS 22228 (D. Az. 2004)

(quoting IRS Restructuring and Reform Act of 1998, Conference Report to Accompany

United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             2                   U.S. DEPARTMENT OF JUSTICE
                                                                                 Tax Division, Western Region
Principal Residence                                                              P.O. Box 683
Case No.
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 2 of 8
H.R. 2676, H.R. Conf. Rep. No. 105-500, 105th Cong., 2d Sess., at 267).

            5.           By this Petition, the United States seeks approval for the IRS to levy upon

the taxpayer’s interest in the property located at 36439 Edgington Road, Soldotna, AK

99669 (the “Property”) and which is legally described as follows:

            T 5 N R 9W SEC 20 Seward Meridian KN 0880047 LONGMERE LAKE RIDGE
            SUB PART ONE LOT 2 BLK 1.

The Property bears an APN of 06351104.

            6.           The Property is located within the jurisdiction of this Court.

            7.           Glenn Lockwood (the “Respondent”) holds legal title to the Property and

uses it as his principal residence, within the meaning of 26 U.S.C. § 121.

            8.           In support of this Petition, the United States submits the Declaration of

Terence Johnson (“Johnson Decl.”), a Revenue Officer with the Small Business/Self

Employed Division of the IRS, with a post of duty in Seattle, Washington. Johnson Decl.,

¶ 1.

            9.           As described in the Johnson Declaration, a duly authorized delegate of the

Secretary of the Treasury made assessments against Glenn E. Lockwood and his wife,

Saray C. Lockwood, jointly, for unpaid federal income taxes (Form 1040), penalties, and

other statutory additions for the 2001-2003, and 2005 tax years as follows:

Tax Assessment                                Type of Assessment and Amount of           Unpaid Balance
Year   Date                                              Assessment                         Due as of
                                                                                        February 25, 2019
2001 09/10/2014                         Tax: $215,308.00
     09/10/2014                         Interest: $177,853.79
     12/05/2016                         Interest: $30,145.86
     12/05/2016                         Failure to Pay Penalty: $53,816.80             $482,274.22
United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             3                   U.S. DEPARTMENT OF JUSTICE
                                                                                 Tax Division, Western Region
Principal Residence                                                              P.O. Box 683
Case No.
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 3 of 8
2002 09/10/2014                         Tax: $121,013.00
     09/10/2014                         Interest: $83,938.93
     12/05/2016                         Interest: $15,462.59
     12/05/2016                         Failure to Pay Penalty: $28,451.00              $269,057.21
2003 09/10/2014                         Tax: $272,209.00
     09/10/2014                         Interest: $176,452.34
     12/07/2015                         Interest: $16,755.89
     12/07/2015                         Failure to Pay Penalty: $40,151.10
     12/05/2016                         Interest: $18,749.38
     12/05/2016                         Failure to Pay Penalty: $26,767.40              $605,241.32
2005 03/29/2010                         Tax: $69,956.00
     03/29/2010                         Late Filing Penalty: $17,489.00
     03/29/2010                         Interest: $24,496.21
     11/26/2012                         Failure to Pay Penalty: $17,036.25
     12/02/2013                         Interest: $14,713.32
     12/01/2014                         Interest: $4,278.23
     12/07/2015                         Interest: $4,494.21
     12/05/2016                         Interest: $788.22                           $15,924.38
                                                                              TOTAL $1,372,497.13

Johnson Decl., ¶ 5.

            Additionally, a duly authorized delegate of the Secretary of the Treasury made

assessments against Glenn E. Lockwood, individually, for unpaid federal income taxes

(Form 1040), penalties, and other statutory additions for the 2000-2003, 2006-2010, and

2014-2015 tax years as follows:

 Tax Assessment                                Type of Assessment and Amount of           Unpaid Balance
 Year   Date                                              Assessment                         Due as of
                                                                                         February 25, 2019
 2000 09/10/2014                         Tax: $75,217.00
      09/10/2014                         Fraud Penalty: $56,412.75
      09/10/2014                         Interest: $37,696.63
      12/05/2016                         Failure to Pay Penalty: $17,655.59             $185,976.92
 2001 09/10/2014                         Fraud Penalty: $161,481.00
      09/10/2014                         Interest: $124,992.48                          $286,473.48
 2002 09/10/2014                         Fraud Penalty: $90,759.75
      09/10/2014                         Interest: $62,139.54                           $152,899.29
United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             4                    U.S. DEPARTMENT OF JUSTICE
                                                                                  Tax Division, Western Region
Principal Residence                                                               P.O. Box 683
Case No.
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 4 of 8
 2003 09/10/2014                         Fraud Penalty: $204,156.75
      09/10/2014                         Interest: $125,329.60                      $329,486.35
 2006 01/04/2010                         Tax: $108,456.00
      01/04/2010                         Late Filing Penalty: $24,155.55
      01/04/2010                         Failure to Pay Penalty: $17,714.07
      01/04/2010                         Interest: $22,795.78
      11/26/2012                         Failure to Pay Penalty: $9,125.43
      12/02/2013                         Interest: $24,592.81
      12/01/2014                         Interest: $6,248.08
      12/07/2015                         Interest: $6,563.53
      12/05/2016                         Interest: $8,109.46                        $236,932.77
 2007 01/04/2010                         Tax: $228,187.00
      01/04/2010                         Estimated Tax Penalty: $5,975.70
      01/04/2010                         Late Filing Penalty: $51,086.92
      01/04/2010                         Failure to Pay Penalty: $23,840.56
      01/04/2010                         Interest: $24,073.07
      11/26/2012                         Failure to Pay Penalty: $32,922.69
      12/02/2013                         Interest: $47,941.47
      12/01/2014                         Interest: $12,538.98
      12/07/2015                         Interest: $13,172.05
      12/05/2016                         Interest: $16,369.79                       $502,610.64
 2008 01/04/2010                         Tax: $18,138.00
      01/04/2010                         Estimated Tax Penalty: $537.00
      01/04/2010                         Late Filing Penalty: $3,793.05
      01/04/2010                         Failure to Pay Penalty: $758.61
      01/04/2010                         Interest: $606.17
      11/26/2012                         Failure to Pay Penalty: $3,455.89
      12/02/2013                         Interest: $3,294.15
      12/01/2014                         Interest: $889.88
      12/07/2015                         Interest: $934.81
      12/05/2016                         Interest: $1,161.76                        $35,670.06
 2009 12/27/2010                         Tax: $87,686.00
      12/27/2010                         Estimated Tax Penalty: $509.00
      12/27/2010                         Late Filing Penalty: $7,783.02
      12/27/2010                         Failure to Pay Penalty: $3,891.51
      12/27/2010                         Interest: $2,522.85
      03/14/2011                         Tax: $156.00
      03/14/2011                         Late Filing Penalty: $15.60
      03/14/2011                         Interest: $659.23
      03/14/2011                         Failure to Pay Penalty: $1,297.17
      11/26/2012                         Failure to Pay Penalty: $16,462.02
United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             5                U.S. DEPARTMENT OF JUSTICE
                                                                              Tax Division, Western Region
Principal Residence                                                           P.O. Box 683
Case No.
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 5 of 8
      12/02/2013                         Interest: $9,858.18
      12/02/2013                         Failure to Pay Penalty: $7.80
      12/01/2014                         Interest: $3,936.99
      12/07/2015                         Interest: $4,135.76
      12/05/2016                         Interest: $5,139.81                           $157,809.84
 2010 11/14/2011                         Tax: $31,540.00
      11/14/2011                         Estimated Tax Penalty: $659.00
      11/14/2011                         Failure to Pay Penalty: $1,077.82
      11/14/2011                         Interest: $688.42
      11/26/2012                         Failure to Pay Penalty: $3,387.45
      12/02/2013                         Interest: $2,214.01
      12/02/2013                         Failure to Pay Penalty: $3,233.47
      12/01/2014                         Interest: $1,278.68
      12/07/2015                         Interest: $1,343.23
      12/05/2016                         Interest: $1,669.32                           $51,254.17
 2014 02/15/2016                         Tax: $ 11,645.00
      02/15/2016                         Late Filing Penalty: $449.95
      02/15/2016                         Failure to Pay Penalty: $149.98
      02/15/2016                         Interest: $74.07                              $822.75
 2015 11/21/2016                         Tax: $11,941.00
      11/21/2016                         Estimated Tax Penalty: $156.00
      11/21/2016                         Failure to Pay Penalty: $315.21
      11/21/2016                         Interest: $203.45                         $6,646.50
                                                                             TOTAL $1,946,582.77

Johnson Decl., ¶ 5.

            10.          Timely notice of the assessments set forth above and demand for their

payment was duly given to Mr. Lockwood. Johnson Decl., ¶ 6.

            11.          Despite timely notice and demand for payments of the assessments set forth

above, Mr. Lockwood has neglected or refused to make full payment to the United States.

Id.

            12.          The total outstanding balance for the federal income tax liabilities for tax

years 2000-2003, 2005-2010, and 2014-2015, described above, is $3,319,079.90 as of

United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             6                   U.S. DEPARTMENT OF JUSTICE
                                                                                 Tax Division, Western Region
Principal Residence                                                              P.O. Box 683
Case No.
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 6 of 8
February 25, 2019, plus interest and other statutory additions accruing thereafter as

provided by law. Id.

            13.          The IRS has followed the requirements of applicable law and

administrative procedures relevant to levy upon the Property, including recording Notices

of Federal Tax Lien with the Kenai Recording District. Johnson Decl., ¶ 7.

            14.          The IRS has attempted to satisfy Mr. Lockwood’s unpaid liabilities from

assets other than the Property and has concluded that no reasonable alternative exists to

satisfy the unpaid tax liabilities described above. Johnson Decl., ¶ 8.

            WHEREFORE, the United States prays that:

            A.           This Court enter an order to show cause (proposed order attached); and

            B.           If no written Objection to the Petition is filed with the Clerk of Court within

                         21 days from the date of the Order to Show Cause, the Court enter an order

                         approving the administrative levy on the Property, to be executed by any

                         authorized officer of the IRS (proposed order attached); and

///

///

///

///

///

///

///

United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             7              U.S. DEPARTMENT OF JUSTICE
                                                                            Tax Division, Western Region
Principal Residence                                                         P.O. Box 683
Case No.
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 7 of 8
            C.           If a written Objection to the Petition is timely filed with the Clerk of Court,

                         that the Court set a hearing date for this matter, at which the objections

                         raised shall be considered and after which the Court may enter a further

                         order approving the administrative levy on the Property, to be executed by

                         any authorized officer of the IRS.

            Dated this 15th day of February, 2019.

                                                                 Respectfully submitted,

                                                                 RICHARD E. ZUCKERMAN
                                                                 Principal Deputy Assistant Attorney General

                                                                 /s/ Yen Jeannette Tran
                                                                 YEN JEANNETTE TRAN
                                                                 Trial Attorney, Tax Division
                                                                 U.S. Department of Justice
                                                                 P.O. Box 683
                                                                 Washington, D.C. 20044
                                                                 202-616-3366 (v)
                                                                 202-307-0054 (f)
                                                                 Y.Jeannette.Tran@usdoj.gov

                                                                 Of Counsel:
                                                                 BRYAN D. SCHRODER
                                                                 United States Attorney, District of Alaska

                                                                 Attorneys for the United States of America




United States of America v. Glenn E. Lockwood
United States' Petition for Judicial Approval of Levy upon
                                                             8                        U.S. DEPARTMENT OF JUSTICE
                                                                                      Tax Division, Western Region
Principal Residence                                                                   P.O. Box 683
Case No.
                                                                                      Washington, D.C. 20044
                                                                                      Telephone: 202-616-3366

                 Case 3:19-cv-00044-HRH Document 1 Filed 02/15/19 Page 8 of 8
RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRYAN D. SCHRODER
United States Attorney, District of Alaska

Attorneys for the United States of America

                                    IN THE UNITED STATES DISTRICT COURT

                                                FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,           )
                                    )
        Petitioner,                 )
                                    )
        v.                          )
                                    )
GLENN E. LOCKWOOD,                  )
                                    )
        Respondent.                 )                           Case No.
____________________________________)

                       [PROPOSED] NOTICE AND ORDER TO SHOW CAUSE

            You, Respondent Glenn E. Lockwood, are hereby notified that the United States

of America (“United States”) has petitioned this Court for an Order allowing the Internal

Revenue Service (“IRS”) to levy upon the real property located at 36439 Edgington

United States of America v. Glenn E. Lockwood                              U.S. DEPARTMENT OF JUSTICE
[Proposed] Notice and Order to Show Cause
                                                        1                  Tax Division, Western Region
Case No.                                                                   P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-1 Filed 02/15/19 Page 1 of 4
Road, Soldotna, AK 99669 (the “Property”), with a legal description of

            T 5 N R 9W SEC 20 Seward Meridian KN 0880047 LONGMERE LAKE RIDGE
            SUB PART ONE LOT 2 BLK 1

and APN of 06351104, in order to sell your interest to satisfy part or all of your unpaid

federal income tax liabilities (Form 1040) for tax years 2000-2003, 2005-2010, and 2014-

2015, as set forth in paragraphs 9 and 12 in the United States’ Petition for Judicial

Approval of Levy upon Principal Residence, plus interest and other statutory additions

accruing thereafter as provided by law.

            This Court has examined the Petition of the United States and accompanying

Declaration of Terence Johnson, and it is hereby ORDERED that you have 21 days from

the date of service of this Order to file with the Clerk of Court a written Objection to

Petition. Any written Objection to Petition should demonstrate that:

            A.          Your liability has been satisfied; or

            B.          You have other assets from which the unpaid tax liabilities can be satisfied;

                        or

            C.          Applicable laws and administrative procedures relevant to the levy were not

                        followed by the IRS.

            It is FURTHER ORDERED that if you file a written Objection to Petition with the

Clerk of Court, then the Court will hold a hearing, at which you must appear, on

___________________, 2019, at ______ a.m./p.m., at the James M. Fitzgerald U.S.

Courthouse, 227 W. 7th Avenue, Courtroom _____, Anchorage, AK 99513.

            It is FURTHER ORDERED that, in addition to filing an Objection to Petition with
United States of America v. Glenn E. Lockwood                             U.S. DEPARTMENT OF JUSTICE
[Proposed] Notice and Order to Show Cause
                                                2                         Tax Division, Western Region
Case No.                                                                  P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-1 Filed 02/15/19 Page 2 of 4
the Clerk of Court, you must also mail a copy of any Objection to the Petition to the

attorney for the United States, at the following address, on or before the filing date:

            Yen Jeannette Tran
            Trial Attorney, Tax Division
            U.S. Department of Justice
            P.O. Box 683
            Ben Franklin Station
            Washington, D.C. 20044

            If you do not file an Objection to Petition within 21 days of service of this order,

or if you file an Objection to Petition but fail to appear before the Court as instructed, the

Court will enter an Order Approving an Internal Revenue Service Levy on the Real

Property located at 36439 Edgington Road, Soldotna, AK 99669.

            It is FURTHER ORDERED that a copy of this NOTICE AND ORDER TO

SHOW CAUSE, together with the Petition, Declaration, and [Proposed] Order

Approving Levy upon Principal Residence, shall be served upon Glenn E. Lockwood

within 10 days of the date of this Order, by the United States Marshal or any deputy U.S.

Marshal, or any Revenue Officer of the IRS, by delivering a copy in hand to Glenn E.

Lockwood or by leaving a copy at Glenn E. Lockwood’s dwelling or usual place of abode

with a person of suitable age and discretion residing therein, or by some other manner of

service described in Rule 4(e)(1) of the Federal Rules of Civil Procedure.

            IT IS SO ORDERED.

            Dated this ___ day of _________________, 2019.



                                                    UNITED STATES DISTRICT JUDGE
United States of America v. Glenn E. Lockwood                         U.S. DEPARTMENT OF JUSTICE
[Proposed] Notice and Order to Show Cause
                                                3                     Tax Division, Western Region
Case No.                                                              P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-1 Filed 02/15/19 Page 3 of 4
Respectfully presented by:

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

/s/ Yen Jeannette Tran
YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRYAN D. SCHRODER
United States Attorney, District of Alaska

Attorneys for the United States of America




United States of America v. Glenn E. Lockwood               U.S. DEPARTMENT OF JUSTICE
[Proposed] Notice and Order to Show Cause
                                                4           Tax Division, Western Region
Case No.                                                    P.O. Box 683
                                                            Washington, D.C. 20044
                                                            Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-1 Filed 02/15/19 Page 4 of 4
RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRYAN D. SCHRODER
United States Attorney, District of Alaska

Attorneys for the United States of America

                                   IN THE UNITED STATES DISTRICT COURT

                                             FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,           )
                                    )
        Petitioner,                 )
                                    )
        v.                          )
                                    )
GLENN E. LOCKWOOD,                  )
                                    )
        Respondent.                 )                          Case No.
____________________________________)

   [PROPOSED] ORDER APPROVING LEVY UPON PRINCIPAL RESIDENCE

           This matter having come before the undersigned upon the Petition of the United

States and the accompanying Declaration of Terence Johnson, the Court having issued a

Notice and Order to Show Cause which was properly served on Glenn E. Lockwood,

United States of America v. Glenn E. Lockwood                             U.S. DEPARTMENT OF JUSTICE
[Proposed] Order Approving Levy upon Principal Residence
                                                           1              Tax Division, Western Region
Case No.                                                                  P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-2 Filed 02/15/19 Page 1 of 4
[Glenn E. Lockwood having filed no written Objection to Petition and having not

appeared in this matter,]

[Glenn E. Lockwood having filed a written Objection to Petition, and the Court having

considered the objections raised, arguments made, and evidence presented, if any, at a

hearing on _____________________, 2019,]

having considered the above, the record herein, and for good cause shown,

           IT IS HEREBY ORDERED THAT, pursuant to Internal Revenue Code section

6334, the Court GRANTS the Petition for Judicial Approval of Levy upon Principal

Residence. The Internal Revenue Service may levy upon Glenn E. Lockwood’s interest in

the property located at 36439 Edgington Road, Soldotna, AK 99669 (the “Property”),

with a legal description of

           T 5 N R 9W SEC 20 Seward Meridian KN 0880047 LONGMERE LAKE RIDGE
           SUB PART ONE LOT 2 BLK 1

and APN of 06351104, to satisfy part or all of Glenn E. Lockwood’s unpaid federal

income tax liabilities (Form 1040) for tax years 2000-2003, 2005-2010, and 2014-2015,

as set forth in paragraphs 9 and 12 in the United States’ Petition for Judicial Approval of

Levy upon Principal Residence, plus interest and other statutory additions accruing

thereafter as provided by law, which may be executed by any authorized officer of the

Internal Revenue Service.

///

///

///
United States of America v. Glenn E. Lockwood                    U.S. DEPARTMENT OF JUSTICE
[Proposed] Order Approving Levy upon Principal Residence
                                                           2     Tax Division, Western Region
Case No.                                                         P.O. Box 683
                                                                 Washington, D.C. 20044
                                                                 Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-2 Filed 02/15/19 Page 2 of 4
           It is FURTHER ORDERED that the Clerk of Court shall mail a copy of this

ORDER to:

           Glenn E. Lockwood
           36439 Edgington Road
           Soldotna, AK 99669

           IT IS SO ORDERED.

           Dated this ___ day of _________________, 2019.



                                                               UNITED STATES DISTRICT JUDGE




United States of America v. Glenn E. Lockwood                                 U.S. DEPARTMENT OF JUSTICE
[Proposed] Order Approving Levy upon Principal Residence
                                                           3                  Tax Division, Western Region
Case No.                                                                      P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-2 Filed 02/15/19 Page 3 of 4
Respectfully presented by:

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

/s/ Yen Jeannette Tran
YEN JEANNETTE TRAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-3366 (v)
202-307-0054 (f)
Y.Jeannette.Tran@usdoj.gov

Of Counsel:
BRYAN D. SCHRODER
United States Attorney, District of Alaska

Attorneys for the United States of America




United States of America v. Glenn E. Lockwood                  U.S. DEPARTMENT OF JUSTICE
[Proposed] Order Approving Levy upon Principal Residence
                                                           4   Tax Division, Western Region
Case No.                                                       P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3366

              Case 3:19-cv-00044-HRH Document 1-2 Filed 02/15/19 Page 4 of 4
